J-S68017-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    PETER I. SHAH, JUHI P. SHAH,               :   IN THE SUPERIOR COURT OF
    JANUM MANAGEMENT, LLC                      :        PENNSYLVANIA
                                               :
                                               :
                v.                             :
                                               :
                                               :
    WILLIAM I. SMEAL AND DEBORAH K.            :
    SMEAL, HIS WIFE                            :   No. 524 WDA 2019
                                               :
                                               :
    APPEAL OF: PETER I. SHAH                   :

                Appeal from the Order Entered March 11, 2019
       In the Court of Common Pleas of Clearfield County Civil Division at
                           No(s): 2018-2097-CD


BEFORE:      GANTMAN, P.J.E., LAZARUS, J., and PELLEGRINI, J.*

JUDGMENT ORDER BY LAZARUS, J.:                        FILED JANUARY 06, 2020

        Peter I. Shah appeals from the order, entered in the Court of Common

Pleas of Clearfield County, sustaining William I. Smeal’s and Deborah K.

Smeal’s (collectively, the Smeals) preliminary objections.        After careful

review, we quash Shah’s appeal.

        Shah’s appeal concerns a parcel of real estate in Clearfield County. He

filed a pro se complaint on December 13, 2018, which included Juhi P. Shah

(Juhi), and Janum Management, LLC (Janum) as plaintiffs. The Smeals filed

preliminary objections alleging several errors, including Shah’s inability to


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S68017-19



represent third parties pro se,1 a previous quiet title order against Janum, and

several errors related to the complaint, including a lack of verification,

improper service, and insufficient specificity. The court sustained the Smeals’

preliminary objections on March 11, 2019. Shah continued to file documents,

including “evidence of fraud” and an amended complaint, requiring the court

to issue an order on April 9, 2019, stating “the Court’s [o]rder of March 11,

2019 . . . speaks for itself. It granted the [Smeals’] [p]reliminary [o]bjections

and [d]ismissed the case.” Order, 4/9/19, at 1. Shah timely filed a notice of

appeal of the court’s March 11, 2019 order on April 10, 2019. Both Shah and

the court complied with Pa.R.A.P. 1925.

       Due to marked defects in Shah’s pro se brief, we are unable to identify

what, if any, discrete claims he raises. See Pa.R.A.P. 2101; see also Wilkins

v. Marsico, 903 A.2d 1281, 1284–85 (Pa. Super. 2006) (quotation omitted)

(“Although this Court is willing to liberally construe materials filed by a pro se

litigant, pro se status confers no special benefit upon the appellant.”). Shah

failed to include the following in his brief: a statement of the case containing

facts relevant to the instant appeal; a statement of questions involved
____________________________________________


1 Shah, a non-lawyer, purporting to represent either Juhi or Janum would
constitute the unauthorized practice of law. See Harkness v.
Unemployment Compensation Bd. Of Review, 920 A.2d 162, 167 (Pa.
2007) (noting, inter alia, “the preparation of documents for clients requiring
familiarity with legal principles beyond the ken of ordinary laypersons” as
practice of law); see also David R. Nicholson, Builder, LLC v. Jablonski,
163 A.3d 1048, 1054 (Pa. Super. 2017) (“LLC entities, generally, may not
proceed in Pennsylvania courts of common pleas except through a licensed
attorney.”).


                                           -2-
J-S68017-19



delineating his claims; or an argument section with citations to pertinent

authority in support of his claims. See Brief of Appellant, at 1–18; see also

Pa.R.A.P 2111 (outlining briefing requirements). We are unable to determine

precisely what errors Shah alleges; we, therefore, quash his appeal.

Compare Smathers v. Smathers, 670 A.2d 1159, 1160 (Pa. Super. 1996)

(“When the omission of the statement of questions presented is combined

with the lack of any organized and developed arguments, it becomes clear

that appellant’s brief is insufficient to allow us to conduct meaningful judicial

review.”) with Kern v. Kern 892 A.2d 1, 5–6 (Pa. Super. 2005) (“[A]s a

practical matter, this Court quashes appeals for failure to conform to the Rules

of Appellate Procedure only where the failure to conform to the Rules results

in the inability of this Court to discern the issues argued on appeal.”)

       Appeal quashed.2



____________________________________________


2 Without delving into the merits of Shah’s appeal, we note, with no small
amount of incredulity, the Smeals’ request to dismiss the instant appeal on
grounds of double jeopardy. See Brief of Appellant, at 6 (“Double [j]eopardy
is a legal doctrine most commonly used in criminal cases; however it can be
applied to any type of transaction or omission.”) (citing Com. of Pa., Dept.
of Environmental Resources v. Monarch Pallet Corp., 532 A.2d 1246,
1246 (Pa. Cmmw. 1987) (concerning a corporation found guilty of violating
Air Pollution Control Act)). Contrary to the Smeals’ assertion, double jeopardy
is a doctrine that only applies to criminal law, not to the instant quiet title
action. See Commonwealth v. Noss, 162 A.3d 503, 509 (Pa. 2017) (“The
protections afforded by double jeopardy are generally recognized to fall within
three categories—(1) protection against a second prosecution for the same
offense after an acquittal; (2) protection against a second prosecution for the
same offense after conviction; and (3) protection against multiple
punishments for the same offense.”).

                                           -3-
J-S68017-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/6/2020




                          -4-